Order entered January 9, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00578-CR

                       MONIQUE DANAE MCCLINTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR11-1799

                                            ORDER
       Before the Court is the State of Texas’s January 6, 2014 motion for an extension of time

to file its response to appellant’s brief. The Court GRANTS the motion and ORDERS the State

to file its responsive brief with the Court no later than 5:00 p.m., Monday, January 13, 2014.


                                                      /s/    ADA BROWN
                                                             PRESIDING JUSTICE